Exhibit 10.4

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of
October 4, 2018 (the “Execution Date”) by and between Albireo Pharma,  Inc.
(“Company”) and Thomas A Shea (“Executive”).

 

WHEREAS, Executive'  s  employment with Company shall end on December 31,  2018
(the “Separation Date”);

 

WHEREAS,  Executive and Company desire to enter into a formal Agreement to
memorialize the terms and conditions of Executive 's separation from Company;

 

WHEREAS,  this Agreement shall become effective on the eighth (8th) day after
the day on which Executive signs below (such 8th day referred to herein as the
“Effective Date”).

 

NOW,  THEREFORE,  in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1.            Separation of Employment.

 

(a)    Executive's  employment with Company shall end on the Separation Date as
defined above.  Executive represents and warrants that he shall promptly
transition his duties and responsibilities as a Company officer pursuant to
Company'  s request and direction.  Following the Separation Date,  Executive
shall not be and shall not represent himself as an employee or agent of Company.

 

(b)   To the extent not theretofore paid or provided,  Company shall pay or
provide to Executive the following (together the “Final Compensation”): (i)
Executive'  s Base Salary through the Separation Date;  (ii) any accrued but
unused vacation pay;  and (iii) any other amounts or benefits required to be
paid or provided or which Executive is entitled to receive under any plan,
 program,  policy or practice or contract or agreement of Company and its
affiliated companies.

 

2.     Separation Benefit. Provided that Executive (A) remains employed in good
standing through the Separation Date,  (B) executes and does not revoke this
Agreement,  and (C) executes and does not revoke the Supplemental Release
attached as Exhibit A  (the “Supplemental Release”), Company agrees to provide
Executive with the following payments and benefits (together, the “Separation
Benefit”):

 

(a)    Company shall pay to Executive twelve (12) months of severance pay based
on Executive's Base Salary as of the Separation Date. In accordance with Section
5(d)(iii) of Executive'  s employment agreement with Company dated August 4,
2016 (the “Employment Agreement”),  the foregoing severance pay shall be paid in
equal installments over the 12-month severance period in accordance with
Company'  s normal payroll practices and commencing on the first regular payday
for executives following the Supplemental Effective Date (as defined in the
Supplemental Release).

 

(b)      Provided that Executive properly and timely elects to continue
Executive's health and dental insurance coverage to the extent allowed under
COBRA (or mini-COB RA),  Company will contribute towards the cost of such COBRA
(or mini-COBRA) coverage in the same amount as if Executive were actively
employed, plus any COBRA (or mini-COBRA) administration fees, until the earlier
of: (i) December 31, 2019; or (ii) the date Executive becomes eligible for
coverage under the group health plan of another employer (the “COBRA
Contribution Period”). During this COBRA Contribution Period, Executive will be
required to contribute towards the cost of the COBRA (or mini-COBRA) premium in
the same amount as if Executive was actively employed, which Executive agrees to
timely

 





1

--------------------------------------------------------------------------------

 



 

pay. After the COBRA Contribution Period, Executive will be responsible for the
full cost of any such COBRA (or mini-COBRA) premiums. Executive agrees to
promptly notify Company if Executive becomes eligible under the group health
plan of another employer prior to December 31, 2019. Following the expiration or
termination of the COBRA Contribution Period, Executive may at Executive's sole
cost and expense continue COBRA coverage for Executive and Executive 's spouse
and eligible dependents, for the duration permitted by and subject to all the
requirements of COBRA.

 

(c)     Notwithstanding anything in the Option Agreements or Incentive Plans to
the contrary, the options that are vested and exercisable as of the Separation
Date (as summarized in Section 3(a)), to the extent not previously exercised,
shall remain exercisable until the one (1) year anniversary of the Separation
Date.

 

Executive acknowledges and agrees that the Separation Benefit is not intended to
and does not constitute a severance plan or confer a benefit on anyone other
than the parties. Executive further acknowledges that except for the Separation
Benefit and the Final Compensation, Executive is not now and shall not in the
future be entitled to any other compensation from Company including, without
limitation, other wages, commissions, bonuses, vacation pay, holiday pay, paid
time off, stock, stock options, equity, or any other form of compensation or
benefit.

 

3.            Equity.

 

(a)      Executive was granted options to purchase 125,947 shares of Company's
common stock pursuant to the terms of the Stock Option Agreements dated November
3, 2016, January 20, 2017, August 21, 2017 and June 8, 2018 (collectively, the
“Option Agreements”) and the terms of Company ' s 2016 Equity Incentive Plan,
2017 Equity Incentive Plan and 2018 Equity Incentive Plan, respectively
(collectively, the “Incentive Plans “). Assuming Executive remains employed in
good standing through the Separation Date, as of the Separation Date, 54,217
shares shall be vested (the “Vested Shares”) and the remaining 71,730 shares
shall be unvested (the “Unvested Shares”) pursuant to the Option Agreements.
Executive acknowledges and agrees that, upon the Separation Date, the options
with respect to the Unvested Shares shall be terminated and he shall have no
right(s) to exercise the options with respect to any portion of such Unvested
Shares.

 

(b)

 

(c)      Except for Executive's ability to exercise the Vested Shares in
accordance with the Incentive Plans and the Option Agreements , Executive
represents and agrees that (i) he does not own any common stock, stock options,
or other equity interest in Company, (ii) he has no right to acquire any further
stock options, common stock, equity or other interest in Company under the
Option Agreements and/or the Incentive Plans and he shall not in the future have
any right to acquire any equity or other interest in Company under the Incentive
Plans or the Option Agreements , and (iii) he shall not have any right to vest
in any stock or stock options under any Company equity, stock and/or stock
option plan or program (of whatever name or kind) that he may have participated
in or were eligible to participate in during his employment with Company.

 

4.     Ongoing Covenants; Return of Property. Executive expressly acknowledges
and agrees that Executive shall adhere to the provisions of Section 7
(“Confidential Information”), Section 8 (“Assignment of Rights to Intellectual
Property”) and Section 9 (“Restricted Activities”) of the Employment Agreement,
which are expressly incorporated by reference herein and shall survive the
signing of this Agreement. Executive further acknowledges and agrees that
Executive shall abide by any and all Company policies and applicable common law
and statutory obligations relating to the protection of Company' s trade secrets
and confidential and proprietary information.

 

5.     Confidentiality.  Information relating to the negotiation of this
Agreement and the terms of this Agreement, shall be held confidential by
Executive and shall not be publicized or disclosed to:

 





2

--------------------------------------------------------------------------------

 



 

(a) any person, other than an immediate family member, legal counsel or
financial advisor who agrees to be bound by these confidentiality obligations);
(ii) any business entity; or (iii) any government agency, except as mandated and
permitted by state or federal law. This section shall not prohibit or limit
either party from participating in an investigation with a state or federal
agency if requested by the agency to do so or prohibit either party from
disclosing the terms of this Agreement as necessary and appropriate pursuant to
legal requirements and standard recordkeeping and accounting practices.

 

6.     Non-Disparagement. Neither party shall make any statements that are
professionally or personally disparaging to the other party (including Company '
s officers, directors , employees and consultants) , including any statements
that disparage any person, product, service, finances, financial condition, or
capability.

 

7.     Cooperation. Following the Separation Date, Executive shall provide
Executive's reasonable cooperation in connection with any action or proceeding
(or any appeal from any action or proceeding) which relates to events occurring
during Executive' s employment hereunder. Company shall reimburse Executive for
any reasonable out-of-pocket expenses incurred in connection with Executive' s
performance of obligations under this section at the request of Company. If
Executive is entitled to be paid or reimbursed for any expenses under this
section, then the amount reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred.

 

8.            Release of Claims.

 

(a)    Release. Executive hereby agrees and acknowledges that by signing this
Agreement and accepting the Separation Benefit, and for other good and valuable
consideration provided for in this Agreement, Executive is waiving and releasing
Executive' s right to assert any form of legal claim against Company11
whatsoever for any alleged action, inaction or circumstance existing or arising
from the beginning of time through the Execution Date. Executive ' s waiver and
release herein is intended to bar any form of legal claim, charge, complaint or
any other form of action (jointly referred to as “Claims”) against Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation ,
back pay, front pay, compensatory damages , emotional distress damages, punitive
damages, attorneys ' fees and any other costs) against Company, for any alleged
action, inaction or circumstance existing or arising through the Execution Date.
Without limiting the generality of the foregoing, Executive specifically waives
and releases Company from any waivable claim arising from or related to
Executive's employment relationship with Company through the Execution Date
including, without limitation : (i) Claims under any Massachusetts or other
state or federal statute, regulation or executive order (as amended) relating to
employment, discrimination , fair employment practices, wages, hours or other
terms and conditions of employment, including but not limited to the Age
Discrimination in Employment Act and Older Workers Benefit Protection Act, the
Civil Rights Acts of 1866 and 1871 and Title VII of the Civil Rights Act of 1964
and the Civil Rights Act of 1991, the Equal Pay Act, the Americans With
Disabilities Act, the Genetic Information Non-Discrimination Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Lilly Ledbetter
Fair Pay Act, the National Labor Relations Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act of 1974, COBRA, the Worker
Adjustment and Retraining Notification Act, the Massachusetts Fair Employment
Practices Statute, the Massachusetts Equal Rights Act, the Massachusetts Civil
Rights Act, the Massachusetts Privacy Statute, the Massachusetts Sexual
Harassment Statute, the Massachusetts Wage Act, the Massachusetts Minimum Fair
Wages Act, the Massachusetts Equal Pay Act, and any similar Massachusetts or
other state or federal

 

--------------------------------------------------------------------------------

11    For purposes of this section,  “Company” means Albireo Pharma,  Inc. and
its divisions,  affiliates,  parents, subsidiaries and related entities,  and
its and their owners,  shareholders,  partners,  directors,  officers,
 employees,  trustees,  agents,  successors and assigns.





3

--------------------------------------------------------------------------------

 



 

statute, regulation or executive order (as amended) relating to or other terms
and conditions of employment. Please note that this section specifically
includes a waiver and release of Claims regarding payments or amounts covered by
the Massachusetts Wage Act or the Massachusetts Minimum Fair Wages Act,
including hourly wages, salary, overtime, minimum wages, commissions, vacation
pay, holiday pay, sick leave pay, dismissal pay, bonus pay or severance pay;
(ii) Claims under any Massachusetts or other state or federal common law theory
including, without limitation, wrongful discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation , deceit, fraud or negligence
or any claim to attorneys' fees under any applicable statute or common law
theory of recovery; and (iii) any other Claim arising under other state or
federal law. Notwithstanding anything in this section to the contrary, this
section does not release Company from any obligation expressly set forth in this
Agreement and shall not act as a waiver or release of any claims that Executive
cannot by law waive or release.

 

(b)          No Claims Filed; Release Limitation. As a condition of Company
entering into this Agreement, Executive further represents that he has not filed
against Company any complaints, claims or lawsuits with any court,
administrative agency or arbitral tribunal prior to the Execution Date, and that
he has not transferred to any other person any such complaints, claims or
lawsuits. Executive understands that nothing contained in this Agreement limits
his ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (the “Government
Agencies”). Executive further understands that this Agreement does not limit his
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government
Agencies, including providing documents or other information, without notice to
Company. This Agreement does not limit Executive' s right to receive an award
for information provided to any Government Agencies. Executive understands,
however, that, except as limited by the immediately preceding sentence, by
signing this Agreement, Executive waives his right to any monetary recovery in
connection with Government Agencies proceedings and Executive waives his right
to file a claim seeking monetary damages in any court, administrative agency or
arbitral tribunal.

 

(c)           Acknowledgement.  Executive acknowledges and agrees that, but for
providing this waiver and release, Executive would not be receiving the
Separation Benefit provided to Executive under the terms of this Agreement.

 

9.            ADEA/OWBP A Review and Revocation Period. Executive and Company
acknowledge that Executive has specific rights under the Age Discrimination in
Employment Act (“ADEA'') and the Older Workers Benefit Protection Act (the
“OWBPA”), which prohibit discrimination on the basis of age. It is Company ' s
desire and intent to make certain that Executive fully understands the
provisions and effects of this Agreement, which includes a release of claims
under the ADEA and OWBPA. To that end, Executive has been encouraged and given
the opportunity to consult with legal counsel for the purpose of reviewing the
terms of this Agreement. Consistent with the provisions of the ADEA and OWBPA,
Company also is providing Executive with twenty one (21) days from the Execution
Date in which to consider and accept the terms of this Agreement by signing
below and returning it to Jason Duncan, General Counsel, Albireo Pharma, Inc.,
10 Post Office Square , Suite 502 South, Boston, MA 02109. Executive may rescind
Executive's assent to this Agreement if, within seven (7) days after Executive
signs this Agreement, Executive delivers by hand or send by mail (certified,
return receipt and postmarked within such seven-day period) a notice of
rescission to Jason Duncan, General Counsel, at the above- referenced address.

 

10.          Material Breach. A breach of any of Sections 4, 5, 6, 7 or 8 of
this Agreement shall





4

--------------------------------------------------------------------------------

 



 

constitute a material breach of this Agreement and, in addition to any other
legal or equitable remedy available to Company, shall entitle Company to recover
the Separation Benefit paid to Executive hereunder.

 

11.          Successors and Assigns. This Agreement is personal to Executive and
shall  not  be  assignable by Executive. This Agreement shall inure to the
benefit of and  be  enforceable  by  Executive' s legal representatives .
Company may assign this Agreement without the consent of  Executive.  This
Agreement shall inure to the benefit of and be binding upon Company and its
successors and assigns.

 

12.          Code Section 409A. Both Executive and Company intend this Agreement
to be in compliance with Section 409A of the Internal Revenue Code of 1986 (as
amended). Executive acknowledges and agrees, however, that Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement, including, without limitation , to
consequences related to Code Section 409A. In the event any payments or benefits
are deemed by the IRS to be non-compliant, this Agreement, at Executive' s
option, shall be modified to the extent practicable, so as to make it compliant
by altering the payments or benefits, or the timing of their receipt, provided
that no such modification shall increase Company' s obligations hereunder.

 

13.          Miscellaneous.

 

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws.

 

(b)          Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(c)           Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(d)          Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party  or by
 registered or certified mail,  return receipt requested,  postage prepaid,
 addressed as follows:

 

 

 

If to Executive:

Thomas A. Shea

 

8 Villa Drive

 

Medway,  MA 02053

 

 

If to Company:

Albireo Pharma,  Inc.

 

10 Post Office Square

 

Suite 502 South

 

Boston,  MA 02109

 

Attention: General Counsel

 





5

--------------------------------------------------------------------------------

 



 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(e)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(f)           Withholding. Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(g)          Waivers.  Executive's or Company's failure to insist upon strict
compliance with any prov1s1on of this Agreement or the failure to assert any
right Executive or Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(h)          Entire Agreement. This Agreement and the agreements and/or the
agreement sections explicitly referenced as surviving herein (including the
Incentive Plans,  the Option Agreements , and Sections 7,  8 and 9 of the
Employment Agreement) ,  contain the entire agreement between Company and
Executive with respect to the subject matter hereof and, from and after the
Effective Date,  shall supersede any other agreement between the parties with
respect to the subject matterhereof.

 

(i)           Counterparts; Scanned Signatures. This Agreement may be executed
in one or more counterparts,  all of which shall be considered one and the same
agreement ,  and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party. A counterpart
executed and delivered by PDF or facsimile shall be sufficient for the Agreement
to become effective.

 

IN WITNESS WHEREOF,  Executive has hereunto set Executive 's hand and, pursuant
to the authorization from the Board,  Company has caused these presents to be
executed in its name on its behalf,  all as of the day and year first above
written.

 

THOMAS A. SHEA

 

ALBIREO PHARMA,  INC.

 

 

 

 

 

 

Signed Name

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Printed Name

 

Title: President and CEO

 

 

 



6

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

This Supplemental Release (this “Release”) is made and entered into as of
December 31,  2018 (the “Separation Date”) by and between Albireo Pharma,  Inc.
(“Company”) and Thomas A. Shea (“Executive”).

 

1.            Release of Claims. Executive hereby agrees and acknowledges that
by signing this Release and accepting the Separation Benefit (as defined in the
Separation Agreement between Company  and Executive,  dated October 4,  2018
(the “Separation Agreement “)),  and for other good and valuable consideration
provided for in the Separation Agreement ,  Executive is waiving and releasing
Executive's right to assert any form of legal claim against Company2/ whatsoever
for any alleged action,  inaction or circumstance existing or arising from the
beginning of time through the Separation Date.  Executive's waiver and release
herein is intended to bar any form of legal claim,  charge ,  complaint or any
other form of action (jointly referred to as “Claims”) against Company seeking
any form of relief including ,  without limitation , equitable relief (whether
declaratory,  injunctive or otherwise),  the recovery of any damages or any
other form of monetary recovery whatsoever (including ,  without limitation,
 back pay,  front pay, compensator y damages,  emotional distress damages,
punitive damages,  attorneys '  fees and any other costs) against Company,  for
any alleged action,  inaction or circumstance existing or arising through the
Separation Date. Without limiting the generality of the foregoing,  Executive
specifically waives and releases Company from any waivable claim arising from or
related to Executive '  s employment relationship with Company through the
Separation Date including, without limitation: (i) Claims under any
Massachusetts or other state or federal statute,  regulation or executive order
(as amended) relating to employment,  discrimination,  fair employment
practices,  wages, hours or other terms and conditions of employment,  including
but not limited to the Age Discrimination in Employment Act and Older Workers
Benefit Protection Act,  the Civil Rights Acts of 1866 and 1871 and Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1991,  the Equal Pay
Act,  the Americans With Disabilities Act,  the Genetic Information
Non-Discrimination Act,  the Uniformed Services Employment and Reemployment
Rights Act of 1994,  the Lilly Ledbetter Fair Pay  Act,  the National Labor
Relations Act,  the Family and Medical Leave Act,  the Employee Retirement
Income Security Act of 1974,  COBRA,  the Worker Adjustment and Retraining
Notification Act,  the Massachusetts Fair Employment Practices Statute, the
Massachusetts Equal Rights Act, the Massachusetts Civil Rights Act, the
 Massachusetts Privacy Statute,  the Massachusetts Sexual Harassment Statute,
 the Massachusetts Wage Act,  the Massachusetts Minimum Fair Wages Act,  the
Massachusetts Equal Pay Act, and any similar Massachusetts or other state or
federal statute,  regulation or executive order (as amended) relating to or
other terms and conditions of employment. Please note that this section
specifically includes a waiver and release of Claims regarding payments or
amounts covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair
Wages Act,  including hourly wages,  salary,  overtime, minimum wages,
commissions , vacation pay, holiday pay,  sick leave pay, dismissal pay,  bonus
pay or severance pay; (ii) Claims under any Massachusetts or other state or
federal common law theory in cluding,  without limitation ,  wrongful discharge,
 breach of express or implied contract, promissory estoppel,  unjust enrichment,
breach of a covenant of good faith and fair dealing,  violation of public
policy,  defamation ,  interference with contractual relations,  intentional or
negligent infliction of emotional distress, invasion of privacy,
 misrepresentation , deceit,  fraud or negligence or any claim to attorneys '
 fees under any applicable statute or common law theory of recovery;  and (iii)
any other Claim arising under other state or federal law. Notwithstanding
anything in this section to the contrary, this section does not release Company
from any

 

--------------------------------------------------------------------------------

21    For purposes of this section,  “Company” means Albireo Pharma,  Inc. and
its divisions,  affiliates, parents,  subsidiaries and related entities,  and
its and their owners,  shareholders,  partners,  directors,  officers,
 employees,  trustees,  agents,  successors and assigns.

 





A-1

--------------------------------------------------------------------------------

 



 

obligation expressly  set forth in the Separation Agreement and shall not act as
a waiver or release of any claims that Executive cannot by law waive or release.

 

2.            No Claims Filed; Release Limitation. As a condition of Company
entering into this Release,  Executive further represents that he has not filed
against Company any complaints,  claims or lawsuits with any court,
 administrative agency or arbitral tribunal prior to the Separation Date,  and
that he has not transferred to any other person any such complaints, claims or
lawsuits. Executive understands that nothing contained in this Release limits
his ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board,  the Occupational Safety and
Health Administration,  the Securities and Exchange Commission or any other
federal,  state or local governmental agency or commission (the “Government
Agencies”). Executive further understands that this Release does not limit his
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government
Agencies, including providing documents or other information,  without notice to
Company.  This Release does not limit Executive's right to receive an award for
information provided to any Government Agencies. Executive understands,
 however,  that,  except as limited by the immediately preceding sentence,  by
signing this Release,  Executive waives his right to any monetary recovery in
connection with Government Agencies proceedings and Executive waives his right
to file a claim seeking monetary damages in any court,  administrative agency or
arbitral tribunal.

 

3.            ADEA/OWBPA Review and Revocation Period.  Executive and Company
 acknowledge that Executive has specific rights under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (the
“OWBPA”),  which prohibit discrimination on the basis of age. It is Company'  s
desire and intent to make certain that Executive fully understands the
provisions and effects of this Release,  which includes a release of claims
under the ADEA and OWBPA. To that end, Executive has been encouraged and given
the opportunity to consult with legal counsel for the purpose of reviewing the
terms of this Release. Consistent with the provisions of the ADEA and OWBPA,
Company also is providing Executive with twenty one (21) days from the
Separation Date in which to consider and accept the terms of this Release by
signing below and returning it to Jason Duncan,  General Counsel, Albireo
Pharma,  Inc., 10 Post Office Square, Suite 502 South, Boston, MA 02109.
Executive may rescind Executive's assent to this Release  if,  within seven (7)
days after Executive signs this Release,  Executive  delivers by hand or send by
mail (certified,  return receipt and postmarked within such seven-  day period)
a notice of rescission to Jason Duncan,  General Counsel, at the
above-referenced address. The eighth (8th ) day following Executive '  s
signing  of this  Release  is the effective  date  of
this  Release  (such  date,  the “Supplemental Effective Date”).

 

4.            Acknowledgement. Executive acknowledges and agrees that,  but for
providing this waiver and release,  Executive would not be receiving the
Separation Benefit provided to Executive under the terms of the Separation
Agreement.

 

Confirmed And Agreed :

 

 

 

 

 

 

 

Thomas A. Shea

 

 

 

Dated:

 

 

 

A-2

--------------------------------------------------------------------------------